Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11 in the reply filed on 06/13/2022 is acknowledged.  Claims 12-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-11 and 42-43 are presently pending in this application
Applicant's election with traverse of Figs. 1-6A is acknowledged.  The traversal is on the grounds that the species restriction is based on drawings and not claims.  This is not found persuasive because species can be determined from mutually exclusive embodiments present in the disclosure including the drawings when species are not present in the claims.  Regarding Fig. 7, the species is rejoined with the elected species of Figs. 1-6A.  Regarding Figs. 8A-8C, these are mutually exclusive embodiment because the specification describes them to have coils that are separated and the parts in between the coils have been removed (par. 0051 of the PG Pub of the present invention).  If the applicant believes that these are in fact similar and should not be considered mutually exclusive species, the applicant is required to state that these embodiments do not have mutually exclusive characteristics and a single prior art disclosing one would disclose the other since they are obvious variants of each other.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 28 in Fig. 1, 44a in Fig. 8A, 58 in Fig. 8C, 44b in Fig. 8B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 are 42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “or” renders claim 1 indefinite because it fails to positively recite “a second, radially expanded configuration”.  It’s not clear if the claim requires the implant to have both first and second configurations.  It can be interpreted to only require an implant that has one configuration or the other. 
Claims 2-11 and 43 are rejected as being dependent on a rejected claim. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chuter (5833699). 
Regarding claims 1, 2, 8 and 11, as best understood, Chuter discloses implant (stent 10; Figs. 1a) comprising: a hollow body (ribbon stent 10 has a hollow body; Fig. 1a), at least part of the hollow body comprising a plurality of sections (turns 16; Fig. 1b) which are connected to each other (as shown in Fig. 1a; compressed configuration) and which are in either (i) a first, compact configuration in which the sections are relatively close to each other (compressed configuration; Fig. 1a) or (ii) a second, radially expanded configuration in which the sections are relatively distant from each other (as shown in expanded configuration of Fig. 1b) and longitudinally separated by an opening through a wall of the hollow body (spiral spacing between the turns 16; Fig. 1b), wherein the hollow body is configured to change between the first compact configuration and the second expanded configuration in response to an applied stimulus (col. 4, lin. 6-9 disclose mechanical stimulus of balloon expansion); 
Except for comprising a shape-memory material; wherein the sections comprise a spiral comprising shape-memory material; the shape memory material comprises a nickel titanium alloy; and the applied stimulus comprises applying heat.  However, Chuter acknowledges the use of Nitinol alloy as a known material for helical stents where the stents transition to the expanded configuration when heat is applied at a temperature of 115-125 degrees F (col. 2, lin. 33-42).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Chuter to include a shape-memory material; wherein the sections comprise a spiral comprising shape-memory material; the shape memory material comprises a nickel titanium alloy; and the applied stimulus comprises applying heat, as taught and suggested by Chuter, for using biocompatible materials that allow for self-expansion when implanted and minimize use of external stimuli. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Chuter discloses wherein the plurality of sections are in contact with one another when the hollow body is in the first, compact configuration (as shown in Fig. 1a; until the stent is expanded, the ribbon is held together by engagement of the turns 16).
Regarding claim 4, Chuter discloses the opening comprises a spiral shaped opening (the spiral turns 16; Fig. 1b).
Regarding claim 5, Chuter discloses the hollow body comprises a cylindrical body (col. 7, lin. 39-40 disclose a cylindrical coil). 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chuter (5833699) in view of Modesitt et al. (2006/0136034) “Modesitt”. 
Chuter discloses the claimed invention of claim 1; except for mechanical purchase points on the proximal and/or distal ends, wherein the implant is configured to change between the first compact configuration and the second expanded configuration in response to moving the mechanical purchase points relative to the hollow body and comprising mechanical purchase points on the proximal and/or distal ends configured to be held by an implant inserter device. However, Modesitt teaches a similar expandable implant 14 (Fig. 6) comprising mechanical purchase points  (Fig. 6A and par. 0056 disclose openings created by wire 18 passing through stent ends) on the proximal 46 and/or distal ends 48 (as shown in Fig. 6A), wherein the implant is configured to change between the first compact configuration and the second expanded configuration in response to moving the mechanical purchase points relative to the hollow body (the implant 14 is configured to expand in response to the extraction of the wire 18 resulting in movement of expanded stent ends; par. 0058) and comprising mechanical purchase points on the proximal and/or distal ends configured to be held by an implant inserter device (the openings are held by an implant inserter wire 18; Fig. 6a).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Chuter to include mechanical purchase points on the proximal and/or distal ends, wherein the implant is configured to change between the first compact configuration and the second expanded configuration in response to moving the mechanical purchase points relative to the hollow body and comprising mechanical purchase points on the proximal and/or distal ends configured to be held by an implant inserter device, as taught and suggested by Modesitt, for allowing a controlled expansion of the implant at the implantation site resulting in desired alignment with the surrounding anatomy. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chuter (5833699) in view of Park et al. (2014/0222040) “Park”. 
Chuter discloses the claimed invention of claim 1; except for wherein the shape memory material comprises a nickel titanium alloy containing about 55-56% by weight of nickel and/or about 44-45% by weight of titanium.  However, Park teaches a similar Nitinol material comprising 55wt% nickel (par. 0074).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Chuter to include the shape memory material comprises a nickel titanium alloy containing about 55-56% by weight of nickel and/or about 44-45% by weight of titanium, as taught and suggested by Park, for using biocompatible materials that allow for self-expansion. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chuter (5833699) in view of Matthis et al. (8491637) “Matthis”.  
Chuter discloses the claimed invention of claim 1; except for the hollow body comprises an orifice configured to pass a suture therethrough.  However, Matthis teaches a similar implant 4 (Fig. 11) comprising an orifice 51 (Fig. 11) configured to pass a suture therethrough (the bore 51 is fully capable of performing this intended use).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Chuter to include an orifice configured to pass a suture therethrough, as taught and suggested by Matthis, for anchoring the implant at the implantation site. 
Claims 42-43 are under 35 U.S.C. 103 as being unpatentable over Chuter (5833699) in view of Modesitt et al. (2006/0136034) “Modesitt”. 
As best understood, Chuter discloses implant (stent 10; Figs. 1a) comprising: a hollow body (ribbon stent 10 has a hollow body; Fig. 1a) comprising a first end and a second end (Fig. 1a), at least part of the hollow body comprising a plurality of sections (turns 16; Fig. 1b) which are connected to each other (as shown in Fig. 1a; compressed configuration) and which are in either (i) a first, compact configuration in which the sections are relatively close to each other (compressed configuration; Fig. 1a) or (ii) a second, radially expanded configuration in which the sections are relatively distant from each other (as shown in expanded configuration of Fig. 1b) and longitudinally separated by an opening through a wall of the hollow body (spiral spacing between the turns 16; Fig. 1b), wherein the hollow body is configured to change between the first compact configuration and the second expanded configuration in response to an applied stimulus (col. 4, lin. 6-9 disclose mechanical stimulus of balloon expansion); 
Except for the sections comprise a shape-memory material; an inserter tool mating feature on the first end of the hollow body, wherein the hollow body is configured to change between the first compact configuration and the second expanded configuration in response to an applied stimulus from an inserter tool on the mating feature and further comprising an additional inserter tool mating feature on the second end of the hollow body.  However, Chuter acknowledges the use of Nitinol alloy as a known material for helical stents (col. 2, lin. 33-42).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Chuter to include a shape-memory material, as taught and suggested by Chuter, for using biocompatible materials that allow for self-expansion when implanted and minimize use of external stimuli. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, Modesitt teaches a similar expandable implant 14 (Fig. 6) comprising an inserter tool mating feature on the first end of the hollow body (Fig. 6A and par. 0056 disclose openings created by wire 18 passing through stent ends), wherein the hollow body is configured to change between the first compact configuration and the second expanded configuration in response to an applied stimulus from an inserter tool on the mating feature (the implant 14 is configured to expand in response to the extraction of the wire 18 from the openings in the stent ends; par. 0058) and further comprising an additional inserter tool mating feature on the second end of the hollow body (openings are created at both ends 46 and 48; Fig. 6A and par. 0056).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Chuter to include an inserter tool mating feature on the first end of the hollow body, wherein the hollow body is configured to change between the first compact configuration and the second expanded configuration in response to an applied stimulus from an inserter tool on the mating feature and further comprising an additional inserter tool mating feature on the second end of the hollow body, as taught and suggested by Modesitt, for allowing a controlled expansion of the implant at the implantation site resulting in desired alignment with the surrounding anatomy. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774